May 1, Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES FIRST QUARTER 2009 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) announced consolidated earnings of $1.13per basic share for the first quarter of 2009, a $0.01 decrease from the $1.14 per basic share earned during the first quarter of 2008.Consolidated net income was $50million for the first quarter of 2009, compared to $49.2million for the prior-year quarter.The decline in per share earnings reflects an increase between periods in the number of outstanding common shares. According to Jeffrey W. Shaw, Chief Executive Officer, “We believe we managed the business well in the areas we could control as operating costs were held in check, our liquidity position remained strong, our capital structure improved, and financing costs were reduced.Unfortunately cold weather eluded us, particularly in Arizona which experienced one of the warmest winters in the past 100years, resulting in reduced operating margin between periods.The warm weather coupled with recessionary conditions offset recently granted rate relief and a nearly $12million margin reallocation in California.” Shaw also noted several recent events, “In April 2009, we filed a $30.5million general rate case in Nevada, our first in five years, which includes a request to decouple rates -more- from usage under recently established Public Utilities Commission of Nevada rules.This case should be concluded before the next heating season.Also in April, Standard & Poor’s upgraded our debt ratings to BBB from BBB-, a notable achievement in today’s volatile economic environment.” For the twelve months ended March 31, 2009, consolidated net income was $61.8million, or $1.41per basic share, compared to $82.6million, or $1.94per basic share, during the twelve-month period ended March31, 2008.The reduction between periods reflected lower operating income, primarily due to warm weather, a reduced contribution from the Company’s construction services subsidiary, and noncash charges related to significant declines in the cash surrender values of company-owned life insurance (“COLI”) policies during the second half of Natural Gas Operations Segment Results First Quarter Operating margin, defined as operating revenues less the cost of gas sold, decreased a net $1million in the first quarter of 2009 compared to the first quarter of 2008.Rate relief and rate changes positively impacted margin by approximately $22million, consisting of $9million in Arizona, $1million of rate relief in California and nearly $12million related to the return to a seasonal margin methodology in California.Differences in heating demand, caused primarily by weather variations, negatively impacted operating margin by $17million as overall temperatures in the current quarter were significantly warmer than normal ($13million), while temperatures were somewhat -more- colder than normal ($4million) in the first quarter of 2008.Energy efficiency and conservation resulting from current economic conditions negatively impacted operating margin by $6million.Customer growth had a negligible positive impact as 2,000net new customers were added during the last twelve months. Operating expenses for the quarter increased $1.1million, or one percent, compared to the first quarter of 2008 primarily due to higher depreciation expense, partially offset by labor efficiencies associated with cost containment efforts.Other income (expense) was virtually unchanged between quarters as the cash surrender value of COLI polices decreased by $1.6million in the first quarter of 2009 compared to a reduction of $2.1million in the prior-year quarter.Net financing costs decreased $3.2million due principally to a reduction in outstanding debt, including the redemption of $75million of debt in December2008, and lower interest rates on variable-rate debt. Twelve Months to Date Operating margin decreased a net $2million between periods.Rate relief and rate changes provided $25million of operating margin, consisting of $11million in Arizona, $2million of rate relief in California and nearly $12million related to the return to a seasonal margin methodology in California.Modest customer growth contributed $4million.Differences in heating demand caused primarily by weather variations between periods resulted in a $21million operating margin decrease as warmer-than-normal temperatures were experienced during both periods (during the twelve-month period of 2009, operating margin was negatively impacted by $28million, while the -more- negative impact in the twelve-month period of 2008 was $7million).Energy efficiency and conservation resulting from current economic conditions negatively impacted operating margin by $10million. Operating expenses increased $14.5million, or three percent, between periods due to incremental operating costs (primarily depreciation) associated with facilities upgrades and general cost increases.The increase was mitigated by labor efficiencies primarily resulting from the conversion to electronic meter reading. Other income, which principally includes interest income, returns on COLI policies, and non-utility expenses, decreased $15.7million between periods.This was primarily due to a $10.6million decline in the cash surrender value of COLI policies between periods and lower interest income due to the recovery of deferred purchased gas cost receivables.Net financing costs decreased $6.7million, or seven percent, due to a reduction in outstanding debt and lower interest rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to 1,821,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED MARCH 31, 2009 2008 Consolidated Operating Revenues $ 689,862 $ 813,607 Net Income $ 49,981 $ 49,152 Average Number of Common Shares Outstanding 44,424 43,012 Basic Earnings Per Share $ 1.13 $ 1.14 Diluted Earnings Per Share $ 1.12 $ 1.14 TWELVE MONTHS ENDED MARCH 31, 2009 2008 Consolidated Operating Revenues $ 2,020,998 $ 2,171,979 Net Income $ 61,802 $ 82,634 Average Number of Common Shares Outstanding 43,825 42,592 Basic Earnings Per Share $ 1.41 $ 1.94 Diluted Earnings Per Share $ 1.40 $ 1.92 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, 2009 2008 2009 2008 Results of Consolidated Operations Contribution to net income - gas operations $ 49,852 $ 49,333 $ 54,266 $ 73,199 Contribution to net income - construction services 129 (181 ) 7,536 9,435 Net income $ 49,981 $ 49,152 $ 61,802 $ 82,634 Basic earnings per share $ 1.13 $ 1.14 $ 1.41 $ 1.94 Diluted earnings per share $ 1.12 $ 1.14 $ 1.40 $ 1.92 Average outstanding common shares 44,424 43,012 43,825 42,592 Average shares outstanding (assuming dilution) 44,680 43,290 44,118 42,940 Results of Natural Gas Operations Gas operating revenues $ 635,106 $ 741,300 $ 1,685,201 $ 1,829,051 Net cost of gas sold 395,810 500,699 951,088 1,092,682 Operating margin 239,296 240,601 734,113 736,369 Operations and maintenance expense 84,662 85,206 338,116 331,879 Depreciation and amortization 42,339 40,645 168,031 159,205 Taxes other than income taxes 10,111 10,194 36,697 37,280 Operating income 102,184 104,556 191,269 208,005 Other income (expense) (1,786 ) (1,526 ) (13,729 ) 1,948 Net interest deductions 18,182 21,352 79,926 86,640 Net interest deductions on subordinated debentures 1,933 1,932 7,730 7,728 Income before income taxes 80,283 79,746 89,884 115,585 Income tax expense 30,431 30,413 35,618 42,386 Contribution to net income - gas operations $ 49,852 $ 49,333 $ 54,266 $ 73,199 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA MARCH 31, 2009 FINANCIAL STATISTICS Market value to book value per share at quarter end 86 % Twelve months to date return on equity total company 6.0 % gas segment 5.6 % Common stock dividend yield at quarter end 4.5 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 1,066,108 8.86 % 10.00 % Southern Nevada 574,285 7.79 10.50 Northern Nevada 110,309 8.56 10.50 Southern California 143,851 7.87 10.50 Northern California 52,285 8.99 10.50 South Lake Tahoe 11,815 8.99 10.50 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, (In dekatherms) 2009 2008 2009 2008 Residential 31,971,846 37,718,128 64,752,340 71,357,953 Small commercial 11,158,027 12,745,923 29,867,581 31,559,927 Large commercial 3,798,409 4,148,658 12,161,895 12,831,661 Industrial / Other 2,304,803 2,908,310 9,166,640 9,983,129 Transportation 26,921,730 26,653,871 116,686,840 112,855,112 Total system throughput 76,154,815 84,174,890 232,635,296 238,587,782 HEATING DEGREE DAY COMPARISON Actual 1,019 1,209 1,712 1,903 Ten-year average 1,092 1,095 1,890 1,926 Heating degree days for prior periods have been recalculated using the current period customer mix.
